WEBB, Justice.
The defendant has brought forward six assignments of error. We shall discuss one of them. While the defendant was testifying on direct examination the following colloquy occurred:
Q: What happened, after you and Mr. Pearce rolled into the ditch?
A: I shook him loose; I got loose from him. I ran up from the embankment. I seen the gun and grabbed the gun. Bobby turned around and he was running at me with his head down. I knew he was going to hurt me. I picked up the gun and shot him.
Q: How many times did you shoot him?
A: As many times as the gun will click. I pulled the trigger on the gun as many times as it will click.
Q: Why do you say he was going to hurt you?
Objection Sustained
Q: How did you feel as Mr. Pearce was coming towards you? Objection Sustained
The defendant made an offer of proof as to what his testimony would have been if the objections had not been sustained. It is as follows:
Q: Mr. Reed, how did you feel when you saw Bobby Pearce coming towards you behind the car?
A: I felt fearful of my life and the life of my family.
Q: Why did you fear for your life and the life of your family?
A: Bobby is a dangerous person. When he gets that drunk he’s really violent.
*538In order to establish self-defense the jury must be satisfied that the defendant believed it was necessary to kill the deceased in order to save himself from death or great bodily harm. State v. Bush, 307 N.C. 152, 297 S.E. 2d 563 (1982). The defendant was prevented from testifying to an essential element of his defense, his fear for his life. This was error. We recently granted a new trial for a similar error in State v. Webster, 324 N.C. 385, 378 S.E. 2d 748 (1989).
The State contends that this was harmless error. It says that the defendant was allowed to testify, “I knew he was going to hurt me,” and it would have been repetitious to allow the defendant to testify how he felt when Bobby Pearce was advancing toward him. The State says the jury could infer from all the evidence of the defendant that he feared for his life and he was not harmed by the exclusion of this testimony. We believe the defendant should have been allowed to testify explicitly to this matter which went to the heart of his case. The State also contends that the evidence against the defendant was strong and the physical evidence was inconsistent with the defendant’s testimony. For these reasons the State says it would not have changed the outcome of the trial if the objection to the question had not been sustained. It is true that much of the evidence pointed to the guilt of the defendant. We believe, however, that if the defendant had been allowed to testify to a matter so crucial to his defense there is a reasonable possibility a different result would have been reached at the trial. See N.C.G.S. § 15A-1443(a) and State v. Turner, 268 N.C. 225, 150 S.E. 2d 406 (1966). This entitles defendant to a new trial.
We do not pass on the defendant’s other assignments of error because the questions they raise may not recur at a new trial.
New trial.